Citation Nr: 1709377	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  12-03 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable disability rating for fecal leakage residuals from anal fistula and anal abscesses.  

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to March 1984, from February 2005 to December 2005 and from June 2008 to April 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal of April 2010 and August 2010 rating decisions of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

Further development is warranted on the issues of entitlement to initial compensable disability ratings for fecal leakage residuals from anal fistula and anal abscesses, and for bilateral hearing loss, as the RO has not substantially complied with the directives of the prior December 2014 Remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

In the December 2014 Remand, the Board directed that the RO afford the Veteran contemporary VA examinations to determine the current severity of his service-connected disabilities.  In the event that the Veteran did not report for any scheduled examination, the RO was to obtain and associate with the claims file documentation that would show that notice scheduling the examination was sent to the Veteran's last known address and that the notice was not returned as undeliverable.  VA records indicate that a request for the VA examinations was initiated on March 6, 2015, and cancelled on March 26, 2015, because the Veteran failed to report to them.  However, documentation of the notice to the Veteran of the scheduled VA examinations was not associated with he claims file, as directed by the Remand.  Therefore, another attempt must be made to schedule the Veteran for the examinations.  If he should fail to report for the scheduled examinations, documentation of the notice sent to the Veteran of the scheduled examinations must be associated with the claims file.  

Evidence of record further reflects that the Veteran continues to receive ongoing VA medical treatment for his service-connected disabilities at the VA Medical Centers (VAMC) in Bedford, Massachusetts, and Boston, Massachusetts.  As evidence of record only includes treatment records dated up to December 2012 from these facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is remanded for the following action:  

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims of entitlement to initial compensable disability ratings for fecal leakage residuals from anal fistula and anal abscesses and for bilateral hearing loss.  

Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from the Bedford and Boston VAMCs from December 2012 to the present.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  After associating the above records, if any, with the electronic claims file, the Veteran must be afforded a VA examination to determine the current severity of his service-connected fecal leakage residuals from anal fistula and anal abscesses.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.  

The examiner must state whether the Veteran's fecal leakage residuals from anal fistula and anal abscesses are manifested by any of the following:  constant slight, or occasional moderate leakage; occasional involuntary bowel movements, necessitating wearing of pad; extensive leakage and fairly frequent involuntary bowel movements; or complete loss of sphincter control.  The examiner must also address the effects caused by this disorder on the Veteran's daily life and social functioning.  

3.  The Veteran must be afforded a VA audiological examination to determine the severity of his service-connected bilateral hearing loss.  The Veteran's electronic claims file must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.  

All indicated diagnostic tests and studies must be accomplished, to include a current audiogram, with pure tone threshold in decibels and Maryland CNC testing.  The examiner must also address the functional effects caused by bilateral hearing loss on the Veteran's daily life and social functioning.  

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

5.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

